Title: To Thomas Jefferson from Arthur S. Brockenbrough, 5 April 1824
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


                        
                        
                            
                            April 5. 1824
                        
                    An Estimate of the cost of the Rotunda as far as the contracts that have been made towards the completion of it go.Amt Paid for Materials for the brick work$6905.47“p⅌ Thorn & Chamberlain for the work—2856.259,761.72“To complete the brick work of the Lbrary & Terras Say1,000.00Amt Contract with G. Raggi for 10 Bases & 2 Pilaster bases }715.00Cost of Capetels in Italy Say7000.00Transportation, duty &c on the same & bases—2450.0010,165.00pd for stone Window & doorsills255.00to complete the stone steps on the back & Terras Stonework1200.001,455.00paid for Materials principally Lumber & iron which nearly pays for all the Lumber6,165.00For Tin & Copper for the roof of Dome & Portico2,000.00Glass & Glazing including the skylight500.00$31,046.72Nails, hard ware, painting & Workman’s bills will not I presume exceed the balance of the $41,000respectfully submitted by your obt sert
                        A. S. Brockenbrough
                    P.